DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “anodic oxidation”, does not reasonably provide enablement for any oxide formation step, such as chemical oxidation, natural oxide formation (i.e. rusting), vapor deposition of oxides, or the like.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In the instant case, anodic oxidation is along cited as the step which forms the oxide layer and thus provides the ability to reduce the capacitance via performance of a preliminary oxide formation operation – see [0103] of the as filed specification.
Subsequently, the claims are drafted as a method directing which “path” to take based on an arbitrary first or second result of a capacitance test, yet these test are not tied in any form or manner to the actual step of “performing a capacitance test…” In other words, the step of “proceeding” is particularly disembodied since a first result is not tied to a capacitance. Further, the scope of the claim of the first and second paths are disembodies from the capacitance test as the first result and second result are merely arbitrarily defined and not so limited in any manner. The limitation of the “Second path” which excludes further preliminary oxide formation operations reinforces this as the limitation merely says what doesn’t happen and can be defined in any process arbitrarily since capacitance is an inherent property of any oxide layer and thus the step defined in any such manner upon which the limitation is satisfied. The first and second results are so broadly defined that they do not add any material limitation to the interpretation of the instant claim language.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the recitation of “a first result” and “a second result” are arbitrarily defined in scope so much as any test of capacitance can have two results upon which further preliminary oxide formation operations are not done. In other words, if a capacitance test is performed and nothing further done, there is implicitly a second result. Thus, in the instant case, breadth of the claim breeds indefiniteness absent further limitation.
Claim 1 recites the limitation "the determined capacitance" in 10.  There is insufficient antecedent basis for this limitation in the claim since to know whether the capacitance was reduced according to the first path, it is thereby implicitly determined thereby amounting to several capacitances determined in claim 1, and none of them explicitly referred to as “the determined capacitance”.
Claim 4 recites the limitation "the determined capacitance" in 3.  There is insufficient antecedent basis for this limitation in the claim since to know whether the capacitance was reduced according to the first path, it is thereby implicitly determined thereby amounting to several capacitances determined in claim 4, and none of them explicitly referred to as “the determined capacitance”.
Claim 9 recites the limitation "the capacitance threshold" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the electrochemical etch" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It appears the claim should be dependent upon claim 18 and thus it is suggested to make said modification to overcome the instant rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 2, 5, 8-10, 13, 16, and 17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al (US 4,487,666).
As to claim 1, Bates discloses a method fabricating a capacitor, comprising: 
	performing a first set of one or more preliminary oxide formation operations (col. 4 lines 55-60 “oxide film grows”) on a sheet of material (Fig. 1 #10 where the pellets are interpreted to be small sheets absent specific recitation of the shape size or the like of the instantly claimed sheets); 
	performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations (col. 4 lines 40-45); 
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 
		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance (this path being optional), and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material (inherent at the end of the process regardless as to any intermediary step).

	
As to claim 2, Bates further discloses wherein the one of the one or more preliminary oxide formation operations is each an anodic oxidation. (col. 1 lines 24-28).

As to claim 5, Bates further discloses performing one or more secondary oxide formation operations on the sheet of material after proceeding on either the first path or the second path (which is the continues formation after proceeding on either path as discussed above after the capacitance check as evidenced by Fig. 3 after T6).

As to claim 8, Bates discloses wherein the first result of the capacitance test includes the determined capacitance being above a capacitance threshold and the second result of the capacitance test includes the determined capacitance being below the capacitance threshold. (See Fig. 5 Point E to Point 1 to Point 2 etc. where Cd –desired capacitance – inherently has a value threshold which is satisfied once the process is complete).

As to claim 9, Bates discloses wherein the capacitance threshold is above a desired capacitance for the sheet of material (See Fig. 5 where point 1 corresponds to a capacitance higher than the Cd point).

As to claim 10, Bates discloses wherein each of the one of the one or more preliminary oxide formation operations and the capacitance are each performed with the sheet of material positioned in the same electrolytic bath. (Abstract “in situ measurements”).

As to claim 13, said limitation “wherein the one or more secondary oxide formation operations include the same number of oxide formation operations as the preliminary oxide formation operations” is optional based on the applied result cited above. Further, the repeated formation has the same number of step between each measurement disclosed in Bates thus the limitation is herein satisfied (see Fig. 3).

As to claim16, Bates discloses wherein the sheet of material is one of multiple sheets of material on which the first set the one or more preliminary oxide formation operations is performed, and a first portion of the sheets of material proceeds on the first path and a second portion of the sheet of material proceeds on the second path. (See Fig. 1 plural 10 where each one has a second path and a first path upon completion after performing the capacitance tests).

As to claim 17, Bates discloses wherein the first path includes performing a second capacitance test on the sheet of material after performing the second set of one or more preliminary oxide formation operations and the second path exclude performing the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 9,842,702) in view of Bates.
As to claims 1, Bowen discloses a method of forming a capacitor comprising:
	performing a first set of one or more preliminary oxide formation operations (col. 9 lines 52- col. 10 line 9) on a sheet of material (#48 throughout col. 7 lines 60-65 among other passages).
	Bowen fails to explicitly disclose performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations;
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 
		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance, and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material.
	Bates discloses a method fabricating a capacitor, comprising: 
	performing a first set of one or more preliminary oxide formation operations (col. 4 lines 55-60 “oxide film grows”) 
	performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations (col. 4 lines 40-45); 

		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance (this path being optional), and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material (inherent at the end of the process regardless as to any intermediary step).
	Bates discloses performing several capacitance measurements and subsequent film formation steps which reduce the capacitance of the sheet material below previously determined capacitances to arrive at a determined capacitance using a linear regression analysis (col. 7 lines 27-50, Fig. 5 where Cd represents desired capacitance). Bates explicitly recites the formulas used to determine the next steps, equating the amount of charge passed is proportional to the capacitance and the formation voltages. (col. 6 derivation arriving at formula in lines 63). Thus, while Bates discloses the first path as well in which each formation step reduces the capacitance to the desired capacitance.
	Bowen and Bates are of analogous art of the same field of endeavor of forming capacitor electrode via anodic oxidation.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the capacitance test and first/second path decision making of Bates in performing the oxide formation operations of Bowen because it allows for a fast and accurate method in forming the electrodes (Abstract, col. 8 lines 50-52 Bates) in order to determine the 

As to claim 2, Bowen discloses performing anodic oxidation (col. 9 line 55).

As to claim 6, Bowen disclose performing a thermal treatment on the sheet of material after proceeding on either the first or second path (col. 10 lines 10-24).

As to claim 7, Bowen further discloses performing one or more secondary oxide formation operation on the sheet of material after performing the thermal treatment (col. 13 lines 35-64 alternating oxide formation and thermal treatments).

As to claim 18, Bowen discloses performing a chemical etch on the sheet of material before performing the first set of one of more preliminary oxide formation operation on the sheet of material (col. 8 lines 10-11) and performing an electrochemical etch on the sheet of material after performing the chemical etch on the sheet of material (col. 8 line 11).

As to claim 19, Bowen further discloses extracting an electrode from the sheet of material after performing the electrochemical etch on the sheet of material (col. 14 lines 4-5).

As to claim 20, Bowen further discloses fabricating a capacitor that includes the electrode (claims preamble, col. 22 lines 1-18).
Claims 1-4, 6, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Strange et al (US 6,299,752 B1) in view of Bates.
As to claims 1, Strange discloses a method of forming a capacitor comprising:
	performing a first set of one or more preliminary oxide formation operations (Fig. 3 #308-312) on a sheet of material (“metal foil” throughout).
	Strange fails to explicitly disclose performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations;
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 
		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance, and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material.
	Bates discloses a method fabricating a capacitor, comprising: 
	performing a first set of one or more preliminary oxide formation operations (col. 4 lines 55-60 “oxide film grows”) 
	performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations (col. 4 lines 40-45); 
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 

		the second path excludes performing any preliminary oxide formation operations on the sheet of material (inherent at the end of the process regardless as to any intermediary step).
	Bates discloses performing several capacitance measurements and subsequent film formation steps which reduce the capacitance of the sheet material below previously determined capacitances to arrive at a determined capacitance using a linear regression analysis (col. 7 lines 27-50, Fig. 5 where Cd represents desired capacitance). Bates explicitly recites the formulas used to determine the next steps, equating the amount of charge passed is proportional to the capacitance and the formation voltages. (col. 6 derivation arriving at formula in lines 63). Thus, while Bates discloses the first path as well in which each formation step reduces the capacitance to the desired capacitance.
	Strang and Bates are of analogous art of the same field of endeavor of forming capacitor electrode via anodic oxidation.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the capacitance test and first/second path decision making of Bates in performing the oxide formation operations of Strang because it allows for a fast and accurate method in forming the electrodes (Abstract, col. 8 lines 50-52 Bates) in order to determine the amount of charge to reach desired capacitances (col. 2 lines 28-35 Bates) without requiring removal of the sheets from the formation solution (col. 3 lines 15-20 Bates).

As to claim 2, Strange discloses performing anodic oxidation (col. 10 line 48-55).

As to claim 3, Strange further discloses wherein a target voltage is applied to the sheet of material during each one of the one or more preliminary oxide formation operations, and the target voltage applied to the sheet of material during at least one of the preliminary oxide formation operations included in the second set of preliminary oxide formation operations is higher than the target voltage applied during the first set of one or more preliminary oxide formation operations. (See Fig. 3 each formation step included higher voltage).

As to claim 4, the limitation “the target voltage applied to the sheet of material during the at least one preliminary oxide formation operation is a function of the magnitude of the difference between the determined capacitance and the capacitance threshold” is met absent limitation as to any specific function or how the function is used since the limitation “is a function” implies a mathematical operation which satisfies any generic equation since there if there is a difference, i.e. the determined capacitance does not equal the capacitance threshold, the voltage is necessarily a result of some function which is not claimed thus the limitation met.

As to claim 6, Strange discloses performing a thermal treatment on the sheet of material after proceeding on either the first or second path (Fig. 3 #317).

As to claim 7, Strange discloses performing a secondary oxide formation step after the thermal treatment (Fig. 3 # 317/318).
As to claim 13, Strange further discloses wherein the one or more secondary oxide formation operations include the same number of oxide formation operations as the preliminary oxide formation operations. (See Fig. 3).

As to claim 14, Strange further discloses wherein a target voltage is applied to the sheet of material during each of the preliminary oxide formation operations and during each of the secondary oxide formation operations, the one or more secondary oxide formation operations are a repeat of the one or more preliminary oxide formation operations but with the one or more secondary oxide formation operations performed with a higher target voltage than the one or more preliminary oxide formation operations. (See Fig. 3 #308/310/312 500 V to 750 V to 1000V).

As to claim 15, Strange further discloses wherein the one or more secondary oxide formation operations include the same number of oxide formation operations as the preliminary oxide formation operations such that each of the secondary oxide formation operations corresponds to one of the preliminary oxide formation operations, a target voltage is applied to the sheet of material during each of the preliminary oxide formation operations and during each of the secondary oxide formation operations, the target voltage during at least one of the secondary oxide formation operations is greater than the target voltage during the corresponding preliminary oxide formation operations. (See Fig. 3 #308/310/312 500 V to 750 V to 1000V).

Claims 1-4, 6, 7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muffoletto et al (US 2006/0191796 A1) in view of Bates.
As to claims 1 and 2, Muffoletto discloses a method of forming a capacitor comprising (0047):
	performing a first set of one or more preliminary oxide formation operations (abstract “anodizing” which also reads on claim 2) on a sheet of material (“metal foil” throughout).
	Muffoletto fails to explicitly disclose performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations;
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 
		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance, and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material.
	Bates discloses a method fabricating a capacitor, comprising: 
	performing a first set of one or more preliminary oxide formation operations (col. 4 lines 55-60 “oxide film grows”) 
	performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations (col. 4 lines 40-45); 
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 

		the second path excludes performing any preliminary oxide formation operations on the sheet of material (inherent at the end of the process regardless as to any intermediary step).
	Bates discloses performing several capacitance measurements and subsequent film formation steps which reduce the capacitance of the sheet material below previously determined capacitances to arrive at a determined capacitance using a linear regression analysis (col. 7 lines 27-50, Fig. 5 where Cd represents desired capacitance). Bates explicitly recites the formulas used to determine the next steps, equating the amount of charge passed is proportional to the capacitance and the formation voltages. (col. 6 derivation arriving at formula in lines 63). Thus, while Bates discloses the first path as well in which each formation step reduces the capacitance to the desired capacitance.
	Strang and Bates are of analogous art of the same field of endeavor of forming capacitor electrode via anodic oxidation.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the capacitance test and first/second path decision making of Bates in performing the oxide formation operations of Muffoletto because it allows for a fast and accurate method in forming the electrodes (Abstract, col. 8 lines 50-52 Bates) in order to determine the amount of charge to reach desired capacitances (col. 2 lines 28-35 Bates) without requiring removal of the sheets from the formation solution (col. 3 lines 15-20 Bates).

As to claim 11, Muffoletto discloses wherein the first set of one or more preliminary oxide formation operations includes multiple preliminary oxide formation operations where a target voltage is applied to the sheet of material during each of the preliminary oxide formation operations in the first set, and the target voltage decreases sequentially for the oxide formation operations in the first set. (See Fig. 6-11 and 13 showind a decrease in voltage over the formation period).

As to claim 12, Muffoletto discloses wherein the first set of one or more preliminary oxide formation operations includes multiple preliminary oxide formation operations where a target voltage is 3813948USO1 applied to the sheet of material during each of the preliminary oxide formation operations in the first set and current through the sheet of material drops of a target leakage current, and the leakage current decreases sequentially for the oxide formation operations in the first set.  (See Fig. 6-11 and 13 where the decrease in leakage current is considered a result of the decreasing voltages since the leakage current as claimed does not dictate when the next voltage is applied).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795